Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/908,279 filed on 22 June 2020. The response filed 19 April 2022 amends claims 1, 11, and 20, cancels claims 3, 5-7, 13, and 15-17, and presents arguments is hereby acknowledged. 	Claims 1, 2, 4, 8-12, 14, and 18-20 are presented for examination.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "determining a selected subset of the traces for span data sampling and an unselected subset of the traces excluded from the span data sampling according to a plurality of trace criteria, including by randomly selecting traces and including by comparing one or more trace characteristics of the traces with one or more trace criteria in the plurality of trace criteria, wherein: the one or more trace characteristics include one or more of a trace duration, a trace error, or a trace priority level; the one or more trace criteria compared to the one or more trace characteristics include one or more of a trace duration threshold, an occurrence of a trace error, or a trace priority level; the selected subset of traces includes the randomly selected traces and one or more traces selected for: having a trace duration that exceeds the trace duration threshold, having an occurrence of trace error of interest or error type of interest, or having a trace priority level that exceed the trace priority level threshold," presented in all the independent claims and not found in the prior art references.

For instance, US PGPUB 2021/0105199 A1 to C H et al discloses a trace table in the packet processing pipeline that the packet matches a trace criteria. However, C H fails to teach or suggest "determining a selected subset of the traces for span data sampling and an unselected subset of the traces excluded from the span data sampling according to a plurality of trace criteria, including by randomly selecting traces and including by comparing one or more trace characteristics of the traces with one or more trace criteria in the plurality of trace criteria, wherein: the one or more trace characteristics include one or more of a trace duration, a trace error, or a trace priority level; the one or more trace criteria compared to the one or more trace characteristics include one or more of a trace duration threshold, an occurrence of a trace error, or a trace priority level; the selected subset of traces includes the randomly selected traces and one or more traces selected for: having a trace duration that exceeds the trace duration threshold, having an occurrence of trace error of interest or error type of interest, or having a trace priority level that exceed the trace priority level threshold." US PGPUB 2005/0276388 A1 to Ethier et al, in a similar field of endeavor, discloses determining whether the call signaling message matches the trace criteria;. However, Ethier’s trace criteria matching fails to teach or suggest "determining a selected subset of the traces for span data sampling and an unselected subset of the traces excluded from the span data sampling according to a plurality of trace criteria, including by randomly selecting traces and including by comparing one or more trace characteristics of the traces with one or more trace criteria in the plurality of trace criteria, wherein: the one or more trace characteristics include one or more of a trace duration, a trace error, or a trace priority level; the one or more trace criteria compared to the one or more trace characteristics include one or more of a trace duration threshold, an occurrence of a trace error, or a trace priority level; the selected subset of traces includes the randomly selected traces and one or more traces selected for: having a trace duration that exceeds the trace duration threshold, having an occurrence of trace error of interest or error type of interest, or having a trace priority level that exceed the trace priority level threshold."

The C H/Ethier system fails to disclose "determining a selected subset of the traces for span data sampling and an unselected subset of the traces excluded from the span data sampling according to a plurality of trace criteria, including by randomly selecting traces and including by comparing one or more trace characteristics of the traces with one or more trace criteria in the plurality of trace criteria, wherein: the one or more trace characteristics include one or more of a trace duration, a trace error, or a trace priority level; the one or more trace criteria compared to the one or more trace characteristics include one or more of a trace duration threshold, an occurrence of a trace error, or a trace priority level; the selected subset of traces includes the randomly selected traces and one or more traces selected for: having a trace duration that exceeds the trace duration threshold, having an occurrence of trace error of interest or error type of interest, or having a trace priority level that exceed the trace priority level threshold,"
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1, 11, and 20 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459